Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Preliminary amendment submitted on 06/21/2021.  By this amendment, original claims 1-19 are amended and therefore, amended claims 1-19 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021 and 12/27/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Claims 1, 10 and 19 recite a limitation such as “first bit signal…checking...the second bit signal to obtain a first check result…level-(M+1) FEC decoding on the second bit signal based on the first check result to obtain a third bit signal…fourth bit signal;”

Claims 8 and 17 recite “fifth bit signal”

Figure 2B and 5 show that the “level-1 FEC decoding” outputs the “2nd bit signal” to the “probabilistic shaping/shaped PS check” only.  However, figures 2b and 5 do not clearly show that “level-1 FEC decoding” outputs the “2nd bit signal” to the “Level-2 decoding”.  As such, it is unclear how the level-(M+1 or 2) FEC can decoding on the second bit signal to obtain third bit signal. In addition, figure 2B and 5 do not clearly show the 1st, 2nd, 3rd, 4th and 5th bit signal on figure 2B or 5.

Therefore, the 1st, 2nd, 3rd, 4th and 5th bit signal must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 1, is the claim to a process, machine manufacture or composition of matter? Yes.

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1, 10 and 19 recite(s) the mathematical abstract limitations such as “receive a first bit signal;  (input data) perform level-M forward error correction (FEC) (performing mathematical algorithm to obtain a second signal) check the second bit signal to obtain a first check result;  (performing mathematical algorithm to obtain a first check result) perform level-(M+1) FEC decoding on the second bit signal based on the first check result to obtain a third bit signal; (performing mathematical algorithm to obtain a third signal)  and upon determination that M+1 reaches a first threshold, perform data processing on the third bit signal to obtain a fourth bit signal, (performing mathematical algorithm to obtain a fourth signal)
(See applicant’s specification [0043] … first bit signal as a variable, and obtains, through calculation based on a preset algorithm, the decoded LLR value corresponding to the first bit signal, that is, an LLR value of the second bit signal.  The preset algorithm may be a belief propagation algorithm, a soft output Viterbi algorithm, or a Bahl-Cocke-Jelinek-Raviv (BCJR) algorithm (designed by Bahl, Cocke, Jelinek, and Raviv).
 
is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor such as “A decoding apparatus, comprising: a transceiver and at least one processor” (see claim 10) and “a non-transitory, processor-readable medium comprising machine-readable instructions that, when executed by at least one processor, cause the at least one processor to” (see claim 19).

nd signal, 3rd signal and 4th signal.

 Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a decoding apparatus, comprising: a transceiver and at least one processor” (see claim 10) and “a non-transitory, processor-readable medium comprising machine-readable instructions that, when executed by at least one processor, cause the at least one processor to” (see claim 19)for decoding. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1-19 do not recite any additional elements except a generic processor such as “A decoding apparatus, comprising: a transceiver and at least one processor” (see claim 10) and “a non-transitory, processor-readable medium comprising machine-readable instructions that, when executed by at least one processor, cause the at least one processor to” (see claim 19) for decoding.  

Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 10 and 19 recite a limitation such as “first threshold”

Claims 7 and 16 recite a limitation such as “second threshold”

Paragraphs [0008]-[0009], [0015]-[0017], [0024], [0036], [0044]-[0046], [0060]-[0061], [0068], [0074], [0077], [0092]-[0097], [0102], [0107], [0122]-[0127] recite “first preset threshold” and/or “second preset threshold”.  However, the paragraphs above do not provide a specific value for the first preset threshold or the second preset threshold.  As such, it is unclear the requirement for the first and the second threshold as indicated in the recited claims above.  Therefore, the recited limitations “first threshold” and “second threshold” are rejected as failing to comply with the written description requirement



Paragraphs [0008]-[0012], [0015]-[0017], [0024], [0036], [0044]-[0046], [0060]-[0061], [0068], [0074], [0077], [0092]-[0097], [0102], [0107], [0122]-[0127] recite “first preset threshold” and/or “second preset threshold”.  However, the paragraphs above do not provide a specific value for the first preset threshold or the second preset threshold.  As such, it is unclear the requirement for the first and the second threshold as indicated in the recited claims above.  Therefore, the recited limitations “first threshold” and “second threshold” are rejected as failing to comply with the written description requirement


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1, 10 and 19 recite a limitation such as “checking...the second bit signal to obtain a first check result”

The recited limitation such as “checking...the second bit signal to obtain a first check result” renders this limitation indefinite because it is unclear how just checking a second bit signal would able to obtain a first check result. As such, the recited claims are rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.

Claims 1, 10 and 19 recite a limitation such as “upon determination that M+1 reaches a first threshold, performing, by the receive end device, data processing on the third bit signal to obtain a fourth bit signal”

The recited limitation such as “a first threshold” renders this limitation indefinite because Applicant fails to define value for the first threshold within the recited claims.  As such, it is unclear the requirement for the first threshold.

Claims 1, 10 and 19 recite a limitation such as “upon determination that M+1 reaches a first threshold, performing…processing on the third bit signal to obtain a fourth bit signal”

The recited conditional limitation such as “upon determination that M+1 reaches a first threshold” renders this limitation indefinite because it is unclear whether the Applicant would perform the process the third bit signal to obtain a fourth bit signal when M+1 does not reach a first threshold.  It is noted the recited claims do not recite a method of increasing the level of M+1 so that it can reach a first threshold.  

Claims 1, 10 and 19 recite a limitation such as “wherein the fourth bit signal is used by a receive end device to obtain service data transmitted by a transmit end device”

The recited limitation such as “wherein the fourth bit signal is used … to obtain service data transmitted by a transmit end device” renders this limitation indefinite because Applicant fails to provide a method of using the 4th bit signal in order to obtain a service data.  As such, it is unclear how to use 4th bit signal so that the receiver can obtain a service data from an external transmit device.


Claims 7 and 16 recite a limitation such as “the second bit signal is greater than a second threshold”



Claims 7 and 16 recite a limitation such as “upon determination that the LLR value currently corresponding to the second bit signal is greater than the second threshold, trigger the checking of the second bit signal to obtain the first check result”

The recited conditional limitation such as “upon determination that the LLR value … is greater than the second threshold

Claims 8 and 17 recite a limitation such as “upon determination that M+1 does not reach the first threshold, checking… the third bit signal to obtain a second check result”

The recited limitation such as “checking...the third bit signal to obtain a second check result” renders this limitation indefinite because it is unclear how just checking a third bit signal would able to obtain a second check result. As such, the recited claims are rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 10, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2019/0,089,375)

As per claim 1:
As per claim 10:
As per claim 19:

Li discloses:

A decoding method, comprising: 
A decoding apparatus, comprising: a transceiver and at least one processor

(Li, Figs 1-14)

receiving, by a receive end device, a first bit signal;  
(Li, Figs. 1 and 3, input a symbol)
(Li, Fig. 4, Receive first check node information 101)

performing, by the receive end device, level-M forward error correction (FEC) (level-1) decoding on the first bit signal to obtain a second bit signal, wherein M is a positive integer greater than zero;  
(Li, Figs. 1 and 3, Decoding Unit 1)
(Li, Fig. 4, Receive first check node information 101)
(Li, Fig. 4, determine an LLR and a first APP based on the first node information and the symbol value 103)

checking, by the receive end device, the second bit signal to obtain a first check result;  
(Li, Fig. 4, determine an LLR and a first APP based on the first node information and the symbol value 103)

(level-1) on the second bit signal based on the first check result to obtain a third bit signal;  and 
(Li, Figs. 1 and 3, Decoding Unit 1 to Decoding Unit 2)
(Li, Fig. 4, send the first check node information and the first APP to the next level decoding 104)
(Li, Fig. 4, determine an LLR and a first APP based on the first node information and the symbol value 104)

upon determination that M+1 reaches a first threshold, 
(Li, Figs. 1 and 3, Decoding Unit 2 to Decoding Unit 3 until Decoding Unit N reached)

performing, by the receive end device, data processing on the third bit signal to obtain a fourth bit signal, 
(Li, Figs. 1 and 3, Decoding Unit N process the input bit signal to obtain a N bit signal)

wherein the receive end device uses the fourth bit signal to obtain service data transmitted by a transmit end device. 
(Li, Figs. 1 and 3, determining output unit)


As per claim 7:
As per claim 16:
Li further discloses:
after performing the level-M FEC decoding on the first bit signal to obtain the second bit signal, and before checking the second bit signal to obtain the first check result, determining, by the receive end device, whether the LLR value currently corresponding to the second bit signal is greater than a second threshold;  and upon determination that the LLR value currently corresponding to the second bit signal is greater than the second threshold, triggering the checking of the second bit signal to obtain the first check result.  
(Li, Fig. 4, send the first check node information and the first APP to the next level decoding 104)
(Li, Fig. 4, determine an LLR and a first APP based on the first node information and the symbol value 104)

As per claim 8:
As per claim 17:
Li further discloses:

upon determination that M+1 does not reach the first threshold, checking, by the receive end device, the third bit signal to obtain a second check result, and 
(Li, Fig. 4, send the first check node information and the first APP to the next level decoding 104)
(Li, Fig. 4, determine an LLR and a first APP based on the first node information and the symbol value 104)

performing, by the receive end device, level-(M+2) FEC decoding on the third bit signal based on the obtained second check result to obtain a fifth bit signal.  
(Li, Figs. 1 and 3, Decoding Unit 2 to Decoding Unit 3 until Decoding Unit N reached)

Allowable Subject Matter

Claims 2, 4, 9, 11, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if Applicant can overcome the rejection above.

Claims 3, 5, 6, 12, 14, 15 would also be allowed because the claims are dependent of claims 2 and 11 above.


The prior art of record do not clearly disclose “wherein the checking, …the second bit signal to obtain a first check result comprises: upon determination that a current count of each type of symbol in symbols corresponding to the second bit signal is equal to a preset count of that type of symbol, determining, by the receive end device, 

 
The prior art of record do not clearly disclose “wherein the checking, by the receive end device, the second bit signal to obtain a first check result comprises: upon determination that a current count of each type of symbol in symbols corresponding to the second bit signal is not equal to a preset count of that type of symbol, determining, by the receive end device, the first check result, wherein the first check result indicates that the checking of the second bit signal fails, the current count of each type of symbol is a count of occurrences of the type of symbol in the symbols corresponding to the second bit signal, and the preset count of each type of symbol is a preset count of occurrences of the type of symbol in symbols corresponding to the first bit signal, and 
 
The prior art of record do not clearly disclose “wherein the performing, by the receive end device, data processing on the third bit signal to obtain a fourth bit signal comprises: performing, by the receive end device, binary labeling (BL) demapping processing on the third bit signal to obtain symbols corresponding to the third bit signal;  and performing, by the receive end device, distribution matching (DM) decoding on the symbols corresponding to the third bit signal to obtain the fourth bit signal, and the method further comprises: after performing the distribution matching (DM) decoding on the symbols corresponding to the third bit signal to obtain the fourth bit signal, outputting, by the receive end device, the fourth bit signal” as recited in claims 9 and 18.

Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111